United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-11101
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ORLANDO DEMETRIUS WHEAT,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 4:00-CR-161-ALL-A
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     In 2000, Orlando Demetrius Wheat was convicted pursuant to a

guilty plea of being a prohibited person in possession of a

firearm.   He was sentenced to 27 months of imprisonment and three

years of supervised release.   Wheat appeals the sentence imposed

following the revocation of his supervised release.

     Citing Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely

v. Washington, 542 U.S. 296 (2004), and United States v. Booker,

543 U.S. 220 (2005), Wheat complains that the 27-month term of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11101
                                -2-

imprisonment imposed for his conviction and the 14-month term of

imprisonment imposed for his violation of supervised release

exceeded in the aggregate the 33-month total term of imprisonment

allowed under the United States Sentencing Guidelines for his

initial conviction based on the facts alleged in his indictment

and admitted by him.   Wheat argues as a result that the district

court was authorized to impose no more than a six-month term of

imprisonment upon revocation of his supervised release unless the

facts pertaining to his release violations were alleged in an

indictment and found by a jury beyond a reasonable doubt.   Wheat

contends that the alleged Booker violation in his case cannot be

cured by application of Booker’s remedial advisory guidelines

system because his initial sentence is final and because it would

violate due process and ex post facto laws.    Wheat’s arguments

lack merit.   See United States v. Alfaro-Hernandez, 453 F.3d 280,

281-82 (5th Cir. 2006); United States v. Hinson, 429 F.3d 114,

116-19 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

     The 14-month term of imprisonment imposed upon revocation of

Wheat’s supervised release did not exceed the statutory maximum

term of imprisonment that the district court could have imposed.

See 18 U.S.C. § 3583(e)(3).    Accordingly, Wheat’s sentence upon

revocation was neither “unreasonable” nor “plainly unreasonable.”

See Hinson, 429 F.3d at 120.

     AFFIRMED.